Citation Nr: 1124301	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-41 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes planus with bilateral plantar fasciitis, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for scar residuals of umbilical hernia repair, currently rated 10 percent disabling. 

3.  Entitlement to an increased evaluation for scar residuals of right inguinal hernia repair, currently rated 10 percent disabling. 



ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from July 1996 to December 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in pertinent part granting an increased evaluation for bilateral pes planus, from 0 percentto 10 percent effective from June 6, 2008, and then expanding that service-connected disability to include bilateral plantar fasciitis. 

The appeal also arises from a March 2010 decision by the RO in Houston, Texas, denying increased evaluations for scar residuals of umbilical hernia repair, rated 10 percent disabling, and for scar residuals of right inguinal hernia repair, also rated as 10 percent disabling.  

The Veteran, by a May 2010 signed, written submission withdrew from his then authorized representative any extant authorization to represent him before VA.  The Veteran then explained that he had never provided any such authorization.  Thus, having not at any time of record appointed that or any other representative, is unrepresented before the Board in this appeal.   

In his September 2010 substantive appeal, on VA Form 9, the Veteran expressed his satisfaction with the ratings assigned for his scar residuals of umbilical hernia repair and his scar residuals of right inguinal hernia repair.  Those issues are accordingly treated as withdrawn by this decision, below.  However, he also then informally claimed entitlement to additional disability for which he believes himself to be still uncompensated: hiatal hernia surgery scar, "emergency surgery scars," "abdominal wall weakness," and "pain due to all these surgeries."  The medical record  reflects that the Veteran continues to suffer at least intermittently from some substantial degree of abdominal pain, which medical practitioners have suggested may be due to status post surgeries and associated adhesions, or due to some hernia recurrence, or potentially due to some interrelated cause.  By this medical evidence and by the 

Veteran's assertion of "pain due to all these surgeries" there is thus an implied claim for additional abdominal disability related to the Veteran's service-connected status post hernia repairs.  The claim for hiatal hernia surgery scar is also reasonably inferred to be one for an increased evaluation for the Veteran's service-connected gastroesophageal reflux disease with Nissen fundoplication procedure, which has already been service connected and for which the Veteran has been assigned a 10 percent evaluation.  These primary or secondary service connection claims and the increased rating claim have yet to be adjudicated by the RO and hence are not developed for appellate review.  The RO addressed some of these issues in a November 2009 development letter, but has yet to adjudicate the issues.  All these issues are REFERRED to the RO for appropriate action.  

The issue of entitlement to an increased evaluation for bilateral pes planus with bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1996 to December 2007.

2.  In September  2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through a submitted VA Form 9 contained within the claims file, that he was satisfied with the rating assigned for his scar residuals of umbilical hernia repair

3.  On September  2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through a submitted VA Form 9 contained within the claims file, that he was satisfied with the rating assigned for his scar residuals of right inguinal hernia repair.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of the appeal of the claim for an increased evaluation for scar residuals of umbilical hernia repair  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal by the appellant of the appeal of the claim for an increased evaluation for scar residuals of right inguinal hernia repair  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  The appellant, by way of a submitted VA Form 9 in September 2010 expressed satisfaction with the ratings assigned for his service-connected scar residuals of umbilical hernia repair and scar residuals of right inguinal hernia repair.  

Because those rating issues were the subject of appeal as to those claimed disabilities, there remains no case in controversy as to the appeal for those disabilities, and the Veteran has effectively thereby withdrawn his appeals of the claims for increased evaluation for scar residuals of umbilical hernia repair and scar residuals of right inguinal hernia repair.  Accordingly, the Board does not have jurisdiction to review those appeals, and they are dismissed.


ORDER

The appeal of the claim for increased evaluation for scar residuals of umbilical hernia repair is dismissed.  

The appeal of the claim for increased evaluation for scar residuals of right inguinal hernia repair is dismissed.  


REMAND

The Veteran was afforded a VA general examination for compensation purposes in November 2007, and foot disorders were then noted including right toe hallux valgus status post bunionectomy with osteotomy in September 2003, and bilateral flat feet (pes planus) with a noted history of podiatry clinic treatment including with arch support, shoe inserts, and steroid injections bilaterally.  

The RO, by a January 2008 rating action, granted service connection for multiple foot disorders: scar status post bunionectomy and osteotomy of the right great toe, rated 10 percent disabling effective December 6, 2007; hallux valgus of the toes bilaterally, with bunionectomy and osteotomy of the right toe, rated zero percent disabling for each foot effective from December 6, 2007; and bilateral pes planus (claimed as flat feet), rated zero percent disabling effective from December 6, 2007. 

In a June 2008 submission, the Veteran requested re-evaluation of claimed medical conditions including bilateral pes planus, based on increased severity, and he also requested compensation for bilateral plantar fasciitis as secondary to his bilateral pes planus.  

A June 2008 El Paso VA Health Care System (HCS) family medicine treatment note, for purposes of a medication refill for treatment of headaches, prepared by a physician's assistant, noted among listed conditions "chronic Plantar Fascitis (sic) secondary to Pes Planus."  The treatment note does not indicate that the Veteran's feet were actually examined or that a medical opinion was formulated based on examination and medical knowledge.  Rather, this appears to be a recordation of information from some unidentified source.  See LeShore V. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence". . . and cannot enjoy the presumption of truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Thus, any such medical association was not necessarily supported by this record.

The Veteran was accordingly afforded a VA examination in September 2008 to address whether his bilateral plantar fasciitis was secondary to his bilateral pes planus.  The examiner concluded that this was at least as likely as not the case based on plantar fasciitis frequently being present in patients where pes planus is present.  

On the basis of that September 2008 VA examination opinion, the RO by a November 2008 rating action, in pertinent part, broadened the Veteran's service-connected bilateral pes planus to include plantar fasciitis.  The RO then granted a single 10 percent evaluation for the Veteran's bilateral pes planus with bilateral plantar fasciitis, effective from June 6, 2008.  The Board notes that limited medical rationale serving as a basis for expanding the service-connected disability claim causes the Board to question the scope of plantar fasciitis disability that is currently the subject of service connection.  The Board in this remand accordingly identifies, as a limiting descriptor, the plantar fasciitis associated with the Veteran's bilateral pes planus, in seeking to ascertain  the nature and extent of the service-connected disability for rating purposes.  

The Veteran submitted 2008 treatment records from a private podiatry care facility.  A May 2008 ultrasound examination record included an assessment of plantar fasciitis.  Inflammation of the proximal plantar fascia was observed without indication of tear or rupture.   

A June 2008 treatment record from the same private podiatry care facility documents follow up care for heel pain, with ongoing pain worse on the right, though with reported improvement with use of stretching and icing daily.  The examiner noted that the Veteran had pain to palpation at a right foot medial calcaneal tubercle, as well as minimal pain to palpation at a left foot medial calcaneal tubercle.  There was noted to be no pain on motion or against resistance.  A treatment plan included continued stretching, injections, strapping, therapeutic ultrasound, and casting for orthotics.

A July 2008 treatment record from the same private facility as above documented a treatment evaluation and casting for orthotic devices.  The examiner observed moderate pain to palpation at the medial calcaneal tubercle bilaterally but more so on the right; marked pronation with decreased medial longitudinal arch height; a sign of too many toes; an abducted gait pattern; and severe spasm of the Achilles tendon not improved by orthopedic shoes or appliances.  The examiner did not find pain with range of motion, including none against resistance.  

The Veteran submitted treatment records from the El Paso VA Health Care System (VA HCS), including an October 2008 treatment for ongoing pain in both feet, with pain to palpation over the medial plantar aspect of both heels and the dorsum of the ankle.  The Veteran was then noted to also lack the first metatarsophalangeal joint, to have tight Achilles tendons, and to have decreased arch height bilaterally.  A history was noted of painful feet "due to multiple painful conditions," with a history of two cortisone injections in the past year, and some success with use of inserts.  

A January 2009 VA foot treatment noted the Veteran's report of pain in the feet in the morning and evening.  The examiner assessed plantar fasciitis, acute pain, and pes  planus.  

An April 2009 VA medical evaluation of the Veteran's foot disorders revealed ongoing pain in both ankles, more so on the left.  The examiner found pain to palpation over the medial aspect of the plantar heels as well as over the dorsum of the ankles.   The examiner assessed plantar fasciitis, acute pain, and ankle pain.   

A record of May 2009 treatment at the El Paso VA HCS for bilateral foot pain reported to be in the medial plantar aspect of both feet, observed pain still present to palpation on the dorsum of the ankles bilaterally.  

The Board notes that multiple conditions are present in this Veteran's feet, including of absence of the first metatarsophalangeal joint, tight Achilles tendons, bilateral pes planus, heel pain associated in the record with bilateral medial calcaneal tubercle, tight Achilles tendon, marked pronation, and bilateral plantar fasciitis.  The El Paso VA HCS examiner in October 2008 noted the Veteran's history of multiple disorders causative of foot difficulties.  The evidentiary record shows no effort to associate or differentiate these conditions, beyond the medical opinion obtained in November 2008 which associated bilateral plantar fasciitis with the Veteran's bilateral pes planus.  The record, as noted, reflects some substantial ongoing disability associated with bilateral medial calcaneal tubercles.  Hence, to address the level of disability associated with the Veteran's bilateral pes planus with associated plantar fasciitis, unrelated disability or disabilities of the feet must be differentiated.  Because the current record fails to afford this medical differentiation, remand is in order for further medical examination and opinion.  The Board cannot make its own independent medical determinations.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed bilateral pes planus and associated plantar fasciitis, and as related to other conditions of the feet or ankles.  Afford him the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination by a VA podiatrist.  The examination is to address the nature and severity of the Veteran's bilateral pes planus and associated plantar fasciitis.  The claims folder and a copy of this Remand should be made available to the examiner for review, and should be reviewed for the examination.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent and duration of any impairments and associated symptoms of the Veteran's service-connected bilateral pes planus and associated plantar fasciitis.  The examiner should do the following:  

a.  The examiner should note that a current examination is necessitated in this case for two reasons: (i) to address the nature and severity of the Veteran's bilateral pes planus and associated plantar fasciitis; and (ii) to differentiate other foot or ankle disability that is not part and parcel of the Veteran's bilateral pes planus and associated plantar fasciitis.  Prior examination reports did not so differentiate foot disabilities, and recent treatment records have indicated the presence of foot disabilities due to multiple causes.  The examiner should seek to resolve such questions through appropriate tests, to the extent feasible, as well as through examination, interview, and review of the past medical records.

b.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning are consistent or inconsistent with, explained by, or not explainable by objective findings.  The examiner should explain any conclusions as to the actual presence of disability and actual level of impairment, and actual level of work impairment or functional impairment due to the claimed bilateral pes planus and associated plantar fasciitis.  

c.  The examiner should attempt to differentiate the disability attributable to the Veteran's service-connected bilateral pes planus and associated plantar fasciitis, from that due to other causes.  In this regard the examiner should note that the Veteran is separately service connected (and thus separately compensated by a separate rating) for hallux valgus of the left first toe and hallux valgus of the right first toe status post bunionectomy and osteotomy on the right.  The Veteran is not service connected for other foot disabilities, per se.  The examiner should thus separately address whether the Veteran's assessed bilateral medial calcaneal  tubercle and associated heel pain, tight Achilles tendon, and marked pronation, if present, are part and parcel of his service-connected bilateral pes  planus with associated plantar fasciitis, or contrarily whether they constitute distinct disabilities.  

d.  The examiner must address the nature and severity of impairment attributable to the Veteran's bilateral pes planus with associated bilateral plantar fasciitis, including the degree to which these affect his functioning, including work functioning.   These questions must be answered to appropriately rate the Veteran's service-connected bilateral pes planus with associated bilateral plantar fasciitis.  

e.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, readjudicate the remanded claim de novo.  In so doing, consider staged ratings, as appropriate, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the benefits sought on appeal the subject of this remand are not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


